DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/10/22. The examiner notes the subsequent cancellation of all claims directed to a non-elected invention.

Applicant's election with traverse of invention in the reply filed on 2/10/22 is acknowledged. Although the traversal is moot in view of applicant’s cancellation of all claims directed to the unelected invention, the traversal is on the ground(s) that “the claims are all indicated as being in the same general classification of search, namely, E21B” is addressed for the purpose of completeness of the record.  This is not found persuasive because “a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 27 is objected to because of the following informalities:  
	Claim 27 recites “wherein the outer surface […] negative to that of the first angle” and dependents from claim 21. However, claim 21 already recites this same subject matter. This appears to be a mere transcription error (in attempting to claim similar subject matter as claim 20, but depending from independent claim 21). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15-19, 24, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “a pin disposed in each of the at least one pin window and the at least one pin window”. It is clear how a pin can be disposed in “each” of the at least one pin window as the claim only requires one pin window. It is not clear If the claim attempts to require more than one pin window or whether there is a typographical error. Claims 16-19 are rejected for depending from an indefinite claim. 

Claim 17, 24, and 28 each recite, “the carrier ring is configured to elongate by about 10% to 20% with respect to its original shape, and wherein the carrier ring elongates without fracturing.” 
First, the term “about” in the claims is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Second it is not clear what is meant by the limitation. Does the phrase “wherein the carrier ring elongates without fracturing” intended to convey that beyond the “about 10% to 20%” elongation, the carrier ring will fracture? Does the limitation as a whole In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).”Claims 18-19 and 29-30 are rejected for depending from an indefinite claim. 

Claims 18, 25, and 29 each recite “wherein the seal element is not engaged by a cone”. It is not clear what is required by the claim. First, it is not clear where “a cone” is a required part of the claim as it has not been introduced as a part of the system. The “a cone” has only been introduced as being “not engaged” with another element within the system. Second, if applicant intends the “a cone” to refer to the “cone mandrel”, it is not clear why different terminology is being used for the same claim element. Claims 19 and 30 are rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carisella (US 6354372 B1).

Regarding claim 11, Carisella teaches a downhole setting system for use in a wellbore, the system comprising: 
a workstring (Column 2, line 67, the conduit used for conveying the apparatus); 
a setting tool assembly (Fig 1A-1B, mandrel 11 and element 400) coupled to the workstring (Fig 1A-1B, Column 5, lines 45-46, “the conduit is picked up at the top of the well along with the control mandrel 11”; accordingly, the setting tool must be coupled to the workstring/conduit), the setting tool assembly further comprising: 
a tension mandrel (Fig 1A-1B, mandrel 11) comprising a first tension mandrel end (Fig 1A, uphole end of mandrel 11) and a second tension mandrel end (Fig 1A, downhole end of mandrel 11); and 
a setting sleeve (Fig 1A, element 400, forms a sleeve around e.g. mandrel 11); 
a downhole tool (see elements below) comprising: 
a cone mandrel (Fig 1A-1B, cone mandrel comprising at least the uphole and downhole cones 106) comprising: 
(Fig 1B, downhole cone 106); a proximate end (Fig 1A, uphole cone 106); and an outer surface (Fig 1A-1B, the cones 106 have an outer surface as seen), 
a carrier ring (Fig 1A, upper slip 100) slidingly engaged with the proximate end (Column 5, lines 59-61, “move the slips [including upper slip 100] outwardly and along the smooth taper 106A of the cone 106”), the carrier ring further comprising an outer seal element groove (Fig 2, groove 103); 
a seal element (Fig 2, elastomeric o-ring 120 or “any type of conventional sealant”, see Column 4, lines 6-7) disposed in the outer seal element groove (Fig 2, seal 120 is in groove 103); 
a slip engaged with the distal end (Fig 1B, lower slip 100, but seen edged with distal end/lower cone 106); and 
a lower sleeve (not specifically labelled in Fig 1B, but seen with respect to each slip in Fig 2-3, sleeve/belt 104 surrounds at least a portion of the slip and in so surrounding constituted a sleeve) coupled with the slip (Fig 2, sleeve 120 surrounds at least a portion of the lower slip), 
wherein the tension mandrel is disposed through the downhole tool (Fig 1A-1B, mandrel 11 goes through the central bore of the tool defined by at least cones 106), wherein a nose nut (Fig 1B, nut 12) is engaged with each of the second tension mandrel end and the downhole tool (Fig 1B, nut 12 is threaded onto the downhole/send end of tension mandrel 11 and in direct physical contact with the tool at the lower slip 100, not labelled, but seen).  

 (Fig 1A, 1B, outer surface of the upper and lower cone 106, the surfaces are is tapered).  

Regarding claim 14, Carisella further teaches wherein the slip comprises an at least one slip groove that forms a lateral opening in the slip (Fig 2, the enlarged lateral opening extending from the outer surface to an inner surface defined by where reference number 106b is, but prior to the narrower opening of 106; the examiner notes that the Figure(s) are applicable to “each slip assembly 100” see Column 3, line 19) that is defined by a first portion of slip material at a first slip end (Fig 2, the upper portion end at reference numeral 103B, made of a material), a second portion of slip material at a second slip end (Fig 2, the lower portion end at reference numeral 103c, made of a material; the examiner notes that the claim does not require that these materials be different), and a depth that extends from a slip outer surface to a slip inner surface (Fig 2, the enlarged lateral opening extending from the outer surface to an inner surface defined by where reference number 106b is, which has a depth as shown).  

Regarding claim 15, Carisella further teaches wherein the slip comprises an at least one pin window (Fig 2, pin window 106) adjacent the at least one slip groove (Fig 2, pin window 106 is near the slip groove as previously defined), wherein the lower sleeve comprises a pin groove (Fig 3, lower sleeve 104 has a groove where pin head resides at approximately 106B) proximate to the at least one pin window (Fig 2-3, the pin groove is near pin window 106), and wherein a pin is disposed within each of the at least one pin window and the at least one pin window (Fig 2-3, a pin 106A is shown within the pin window as defined).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carisella (US 6354372 B1), in view of Gentry (US 20030221833 A1).

Regarding claim 13, Carisella further teaches wherein the first angled surface comprises a first plane that in cross section bisects a longitudinal axis (Fig 1A, upper cone 106 has an angled surface that engaged with the upper slip 100, this when extended, would bisect the longitudinal axis of the tool which is generally aligned to the central axis); 
wherein the second angled surface comprises a second plane that in cross section bisects the longitudinal angle negative to that of the first angle (Fig 1A, lower cone 106 has an angled surface that engaged with the lower slip 100, this when extended, would bisect the longitudinal axis of the tool which is generally aligned to the central axis. This angle is negative to that of the first angle as it faces in the opposite direction).  
Gentry teaches a first angle range of 5 degrees to 10 degrees (Fig 3, Para 0041, expansion cone angle 20 is 9 degrees). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by having a first angle range of 5 degrees to 10 degrees as disclosed by Gentry because Gentry has shown that the selection of a cone angle of 9 degrees is known in the art to be able to expand slips in a wellbore environment and more specifically it “is able to support internal and external axial loads imposed on downhole tool assembly” (Para 0029). Similarly, the selection of an angle for the cone is an art recognize result effective variable (Para 0029 of Gentry, “Angle 20 is predefined by use of calculations familiar to those skilled in the art so that slip assembly 10 is able to support internal and external axial loads imposed on downhole tool assembly”) and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" See MPEP 2144.05(II). 

Regarding claim 21, Carisella teaches a downhole setting system for use in a wellbore, the system comprising: 
a workstring (Column 2, line 67, the conduit used for conveying the apparatus); 
(Fig 1A-1B, mandrel 11 and element 400)  coupled to the workstring (Fig 1A-1B, mandrel 11 and element 400), the setting tool assembly further comprising: 
a tension mandrel (Fig 1A-1B, mandrel 11) comprising a first tension mandrel end (Fig 1A, uphole end of mandrel 11) and a second tension mandrel end (Fig 1A, downhole end of mandrel 11); and 
a setting sleeve (Fig 1A, element 400, forms a sleeve around e.g. mandrel 11); 
a downhole tool (see elements below) comprising: 
a cone mandrel (Fig 1A-1B, cone mandrel comprising at least the uphole and downhole cones 106) comprising: a distal end (Fig 1B, downhole cone 106); a proximate end (Fig 1A, uphole cone 106); and an outer surface (Fig 1A-1B, the cones 106 have an outer surface as seen surface as seen), 
a carrier ring (Fig 1A, upper slip 100) slidingly engaged with the proximate end (Column 5, lines 59-61, “move the slips [including upper slip 100] outwardly and along the smooth taper 106A of the cone 106”), the carrier ring further comprising an outer seal element groove (Fig 2, groove 103)
a seal element (Fig 2, elastomeric o-ring 120 or “any type of conventional sealant”, see Column 4, lines 6-7) disposed in the outer seal element groove (Fig 2, seal 120 is in groove 103); 
a slip engaged with the distal end (Fig 1B, lower slip 100, but seen edged with distal end/lower cone 106); and 
(not specifically labelled in Fig 1B, but seen with respect to each slip in Fig 2-3, sleeve/belt 104 surrounds at least a portion of the slip and in so surrounding constituted a sleeve) coupled with the slip (Fig 2, sleeve 120 surrounds at least a portion of the lower slip), 
wherein the tension mandrel is disposed through the downhole tool (Fig 1A-1B, mandrel 11 goes through the central bore of the tool defined by at least cones 106), wherein a nose nut (Fig 1B, nut 12) is engaged with each of the second tension mandrel end and the downhole tool (Fig 1B, nut 12 is threaded onto the downhole/send end of tension mandrel 11 and in direct physical contact with the tool at the lower slip 100, not labelled, but seen),
wherein the outer surface comprises a first angled surface and a second angled surface (Fig 1A, 1B, outer surface of the upper and lower cone 106, the surfaces are tapered) wherein the first angled surface comprises a first plane that in cross section bisects a longitudinal axis (Fig 1A, upper cone 106 has an angled surface that engaged with the upper slip 100, this when extended, would bisect the longitudinal axis of the tool which is generally aligned to the central axis); 
wherein the second angled surface comprises a second plane that in cross section bisects the longitudinal angle negative to that of the first angle (Fig 1A, lower cone 106 has an angled surface that engaged with the lower slip 100, this when extended, would bisect the longitudinal axis of the tool which is generally aligned to the central axis. This angle is negative to that of the first angle as it faces in the opposite direction).  
(Fig 3, Para 0041, expansion cone angle 20 is 9 degrees). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by having a first angle range of 5 degrees to 10 degrees as disclosed by Gentry because Gentry has shown that the selection of a cone angle of 9 degrees is known in the art to be able to expand slips in a wellbore environment and more specifically it “is able to support internal and external axial loads imposed on downhole tool assembly” (Para 0029). Similarly, the selection of an angle for the cone is an art recognize result effective variable (Para 0029 of Gentry, “Angle 20 is predefined by use of calculations familiar to those skilled in the art so that slip assembly 10 is able to support internal and external axial loads imposed on downhole tool assembly”) and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" See MPEP 2144.05(II). 

Regarding claim 22, Carisella further teaches wherein the slip comprises an at least one slip groove that forms a lateral opening in the slip (Fig 2, the enlarged lateral opening extending from the outer surface to an inner surface defined by where reference number 106b is, but prior to the narrower opening of 106; the examiner notes that the Figure(s) are applicable to “each slip assembly 100” see Column 3, line 19) that is defined by a first portion of slip material at a first slip end (Fig 2, the upper portion end at reference numeral 103B, made of a material), and a depth that extends from a slip outer surface to a slip inner surface (Fig 2, the enlarged lateral opening extending from the outer surface to an inner surface defined by where reference number 106b is, which has a depth as shown).  

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carisella (US 6354372 B1), in view of Frazier (US 20190169951 A1).

Regarding claim 16, Carisella is silent on wherein any component of the downhole tool is made of a dissolvable metal-based material.  
	Frazier teaches wherein any component of the downhole tool is made of a dissolvable metal-based material (Para 0101, “Cones and/or slips and any other elements may be made of a degradable metallic material such as a high strength magnesium alloy, and in one case, SoluMag from Magnesium Elektron.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by having any component of the downhole tool made of a dissolvable metal-based material as disclosed by Frazier because “increasing the drillability and/or degradability of a settable well tool is desirable, regardless of whether the tool is run into a vertical or horizontal well, regardless of whether casing patches have been run into the well or regardless of whether there is a restriction in the casing” (Para 0017). 

Regarding claim 17, Carisella further teaches wherein the carrier ring elongates without fracturing (Column 4, lines 13-14, “slip assembly 100 move outwardly to the expanded”, it stands to reason that this expansion occurs without failure of the device, this is seen with the identical lower slip 100 in Fig 4). 
Carisella is not explicit on wherein the carrier ring is configured to elongate by about 10% to 20% with respect to its original shape. 
	Frazier teaches wherein the carrier ring is configured to elongate by about 10% to 20% with respect to its original shape (Table V, for conventional slips of 5” and 5.5”, they have a 11.6% and 10.9% expansibility, respectively. This expansion is elongation as they stretch circumferentially).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by carrier ring configured to elongate by about 10% to 20% with respect to its original shape as disclosed by Frazier because it would be a conventional range of expansion to permit the slip/carrier ring to engage the outer wellbore wall.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carisella (US 6354372 B1), in view of Frazier (US 20190169951 A1), further in view of Mailand (US 20100276159 A1).

Regarding claim 18, Carisella further teaches wherein the lower sleeve comprises a shear tab (Column 4, lines 9-10, “twist 107A of the wire 107 is snapped”; the lower sleeve is defined as additionally comprising 107), wherein the seal element is not engaged by a cone (Fig 1A, 2, seal element 120 is not directly engaged/contacted by cone 101). 

Mailand teaches wherein a longitudinal length of the downhole tool after setting is in a set length range of at least 5 inches to no more than 15 inches (Para 0031 “The tool was then set […] making the plug assembly approximately 13.6 inches long.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella as modified by having a longitudinal length of the downhole tool after setting in a set length range of at least 5 inches to no more than 15 inches as disclosed by Mailand because Mailand discloses a set length for a plug which is useful for wellbore application and one in seeking to implement the invention of Carisella would necessarily be forced to select a size for his invention; having a smaller plug would make transporting and handling the plug easier. Similarly, changes in sizes/proportions where the dimensions would not result in the device performing differently is not patentably distinct from the prior art, see MPEP 2144.04(IV)(A). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carisella (US 6354372 B1), in view of Frazier (US 20190169951 A1), further in view of Mailand (US 20100276159 A1), further in view of Dirocco (US 10808491 B1).

Regarding claim 19, Carisella as modified is silent on wherein the cone mandrel further comprises a ball seat formed within an inner flowbore.
 (Fig 2A, the cone mandrel is construed as comprising both wedges 138 and 153 and additionally mandrel 101; this does not include the tension mandrel 206) further comprises a ball seat formed within an inner flowbore (Fig 2A, mandrel 101 includes ball seat 128, as labelled in set position of Fig 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by having the cone mandrel comprise the additional mandrel 101 with a ball seat as disclosed by Dirocco because Carisella makes clear that his disclosure is generically applicable to a multitude of wellbore packers and plugs (Column 1, lines 63-34); Dirocco teaches one type of known wellbore plug that can subsequently and easily be removed by drilling out, such as by fully removing the tension mandrel and still sealing the inner bore with a ball.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carisella (US 6354372 B1), in view of Gentry (US 20030221833 A1), further in view of Dirocco (US 10808491 B1).

Regarding claim 20, Carisella further teaches wherein the first angled surface comprises a first plane that in cross section bisects a longitudinal axis (Fig 1A, upper cone 106 has an angled surface that engaged with the upper slip 100, this when extended, would bisect the longitudinal axis of the tool which is generally aligned to the central axis); 
(Fig 1A, lower cone 106 has an angled surface that engaged with the lower slip 100, this when extended, would bisect the longitudinal axis of the tool which is generally aligned to the central axis. This angle is negative to that of the first angle as it faces in the opposite direction).  
Gentry teaches a first angle range of 5 degrees to 10 degrees (Fig 3, Para 0041, expansion cone angle 20 is 9 degrees). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by having a first angle range of 5 degrees to 10 degrees as disclosed by Gentry because Gentry has shown that the selection of a cone angle of 9 degrees is known in the art to be able to expand slips in a wellbore environment and more specifically it “is able to support internal and external axial loads imposed on downhole tool assembly” (Para 0029). 
	Carisella as modified is silent on wherein the cone mandrel further comprises a ball seat formed within an inner flowbore.
Dirocco teaches wherein the cone mandrel (Fig 2A, the cone mandrel is construed as comprising both wedges 138 and 153 and additionally mandrel 101; this does not include the tension mandrel 206) further comprises a ball seat formed within an inner flowbore (Fig 2A, mandrel 101 includes ball seat 128, as labelled in set position of Fig 3).
.  

Claim 23-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carisella (US 6354372 B1), in view of Gentry (US 20030221833 A1), further in view of Frazier (US 20190169951 A1).

Regarding claim 23, Carisella is silent on wherein any component of the downhole tool is made of a dissolvable metal-based material.  
	Frazier teaches wherein any component of the downhole tool is made of a dissolvable metal-based material (Para 0101, “Cones and/or slips and any other elements may be made of a degradable metallic material such as a high strength magnesium alloy, and in one case, SoluMag from Magnesium Elektron.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by having any component of the downhole tool made of a dissolvable metal-based material as disclosed by Frazier because “increasing the drillability and/or degradability 

Regarding claim 24, Carisella further teaches wherein the carrier ring elongates without fracturing (Column 4, lines 13-14, “slip assembly 100 move outwardly to the expanded”, it stands to reason that this expansion occurs without failure of the device, this is seen with the identical lower slip 100 in Fig 4), Carisella is not explicit on wherein the carrier ring is configured to elongate by about 10% to 20% with respect to its original shape. 
	Frazier teaches wherein the carrier ring is configured to elongate by about 10% to 20% with respect to its original shape (Table V, for conventional slips of 5” and 5.5”, they have a 11.6% and 10.9% expansibility, respectively. This expansion is elongation as they stretch circumferentially).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by carrier ring configured to elongate by about 10% to 20% with respect to its original shape as disclosed by Frazier because it would be a conventional range of expansion to permit the slip/carrier ring to engage the outer wellbore wall.  

Regarding claim 28, Carisella teaches a downhole setting system for use in a wellbore, the system comprising: 
(Column 2, line 67, the conduit used for conveying the apparatus); 
a setting tool assembly (Fig 1A-1B, mandrel 11 and element 400)  coupled to the workstring (Fig 1A-1B, mandrel 11 and element 400), the setting tool assembly further comprising: 
a tension mandrel (Fig 1A-1B, mandrel 11) comprising a first tension mandrel end (Fig 1A, uphole end of mandrel 11) and a second tension mandrel end (Fig 1A, downhole end of mandrel 11); and 
a setting sleeve (Fig 1A, element 400, forms a sleeve around e.g. mandrel 11); 
a downhole tool (see elements below) comprising: 
a cone mandrel (Fig 1A-1B, cone mandrel comprising at least the uphole and downhole cones 106) comprising: a distal end (Fig 1B, downhole cone 106); a proximate end (Fig 1A, uphole cone 106); and an outer surface (Fig 1A-1B, the cones 106 have an outer surface as seen) surface as seen), 
a carrier ring (Fig 1A, upper slip 100) slidingly engaged with the proximate end (Column 5, lines 59-61, “move the slips [including upper slip 100] outwardly and along the smooth taper 106A of the cone 106”), the carrier ring further comprising an outer seal element groove (Fig 2, groove 103)
a seal element (Fig 2, elastomeric o-ring 120 or “any type of conventional sealant”, see Column 4, lines 6-7) disposed in the outer seal element groove (Fig 2, seal 120 is in groove 103); 
 (Fig 1B, lower slip 100, but seen edged with distal end/lower cone 106); and 
a lower sleeve (not specifically labelled in Fig 1B, but seen with respect to each slip in Fig 2-3, sleeve/belt 104 surrounds at least a portion of the slip and in so surrounding constituted a sleeve) coupled with the slip (Fig 2, sleeve 120 surrounds at least a portion of the lower slip), 
wherein a nose nut (Fig 1B, nut 12) is engaged with each of the second tension mandrel end and the downhole tool (Fig 1B, nut 12 is threaded onto the downhole/send end of tension mandrel 11 and in direct physical contact with the tool at the lower slip 100, not labelled, but seen) 
wherein the outer surface comprises a first angled surface and a second angled surface (Fig 1A, 1B, outer surface of the upper and lower cone 106, the surfaces are tapered) wherein the first angled surface comprises a first plane that in cross section bisects a longitudinal axis (Fig 1A, upper cone 106 has an angled surface that engaged with the upper slip 100, this when extended, would bisect the longitudinal axis of the tool which is generally aligned to the central axis); 
wherein the second angled surface comprises a second plane that in cross section bisects the longitudinal angle negative to that of the first angle (Fig 1A, lower cone 106 has an angled surface that engaged with the lower slip 100, this when extended, would bisect the longitudinal axis of the tool which is generally aligned to the central axis. This angle is negative to that of the first angle as it faces in the opposite direction).  
(Fig 3, Para 0041, expansion cone angle 20 is 9 degrees). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by having a first angle range of 5 degrees to 10 degrees as disclosed by Gentry because Gentry has shown that the selection of a cone angle of 9 degrees is known in the art to be able to expand slips in a wellbore environment and more specifically it “is able to support internal and external axial loads imposed on downhole tool assembly” (Para 0029). Similarly, the selection of an angle for the cone is an art recognize result effective variable (Para 0029 of Gentry, “Angle 20 is predefined by use of calculations familiar to those skilled in the art so that slip assembly 10 is able to support internal and external axial loads imposed on downhole tool assembly”) and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" See MPEP 2144.05(II). 
Carisella as modified teaches wherein the slip comprises an at least one slip groove that forms a lateral opening in the slip (Fig 2, the enlarged lateral opening extending from the outer surface to an inner surface defined by where reference number 106b is, but prior to the narrower opening of 106; the examiner notes that the Figure(s) are applicable to “each slip assembly 100” see Column 3, line 19) that is defined by a depth that extends from a slip outer surface to a slip inner surface (Fig 2, the enlarged lateral opening extending from the outer surface to an inner surface defined by where reference number 106b is, which has a depth as shown). 
 (Column 4, lines 13-14, “slip assembly 100 move outwardly to the expanded”, it stands to reason that this expansion occurs without failure of the device, this is seen with the identical lower slip 100 in Fig 4), Carisella as modified is silent on wherein any component of the downhole tool is made of a dissolvable metal-based material, wherein the carrier ring is configured to elongate by about 10% to 20% with respect to its original shape.  
Frazier teaches wherein any component of the downhole tool is made of a dissolvable metal-based material (Para 0101, “Cones and/or slips and any other elements may be made of a degradable metallic material such as a high strength magnesium alloy, and in one case, SoluMag from Magnesium Elektron.”), wherein the carrier ring is configured to elongate by about 10% to 20% with respect to its original shape (Table V, for conventional slips of 5” and 5.5”, they have a 11.6% and 10.9% expansibility, respectively. This expansion is elongation as they stretch circumferentially).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by having any component of the downhole tool made of a dissolvable metal-based material and having the carrier ring configured to elongate by about 10% to 20% with respect to its original shape as disclosed by Frazier because “increasing the drillability and/or degradability of a settable well tool is desirable, regardless of whether the tool is run into a vertical or horizontal well, regardless of whether casing patches have been run into the well or regardless of whether there is a restriction in the casing” (Para .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carisella (US 6354372 B1), in view of Gentry (US 20030221833 A1), further in view of Frazier (US 20190169951 A1) further in view of Mailand (US 20100276159 A1).

Regarding claim 25, Carisella further teaches wherein the lower sleeve comprises a shear tab (Column 4, lines 9-10, “twist 107A of the wire 107 is snapped”; the lower sleeve is defined as additionally comprising 107), wherein the seal element is not engaged by a cone (Fig 1A, 2, seal element 120 is not directly engaged/contacted by cone 101). 
Carisella as modified is silent on wherein a longitudinal length of the downhole tool after setting is in a set length range of at least 5 inches to no more than 15 inches.  
Mailand teaches wherein a longitudinal length of the downhole tool after setting is in a set length range of at least 5 inches to no more than 15 inches (Para 0031 “The tool was then set […] making the plug assembly approximately 13.6 inches long.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella as modified by having a longitudinal length of the downhole tool after setting in a set length range of at least 5 inches to no more than 15 inches as disclosed by Mailand because Mailand discloses a set length for a plug which is useful for wellbore . 

Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carisella (US 6354372 B1), in view of Gentry (US 20030221833 A1), further in view of Frazier (US 20190169951 A1) further in view of Dirocco (US 10808491 B1).

Regarding claim 26, Carisella as modified is silent on wherein the cone mandrel further comprises a ball seat formed within an inner flowbore.
Dirocco teaches wherein the cone mandrel (Fig 2A, the cone mandrel is construed as comprising both wedges 138 and 153 and additionally mandrel 101; this does not include the tension mandrel 206) further comprises a ball seat formed within an inner flowbore (Fig 2A, mandrel 101 includes ball seat 128, as labelled in set position of Fig 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by having the cone mandrel comprise the additional mandrel 101 with a ball seat as disclosed by Dirocco because Carisella makes clear that his disclosure is generically applicable to a multitude of wellbore packers and plugs (Column 1, lines 63-34); Dirocco teaches one type of known wellbore plug that can subsequently and easily be removed 

Regarding claim 27, Carisella as modified is silent on wherein the cone mandrel further comprises a ball seat formed within an inner flowbore.
Dirocco teaches wherein the cone mandrel (Fig 2A, the cone mandrel is construed as comprising both wedges 138 and 153 and additionally mandrel 101; this does not include the tension mandrel 206) further comprises a ball seat formed within an inner flowbore (Fig 2A, mandrel 101 includes ball seat 128, as labelled in set position of Fig 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by having the cone mandrel comprise the additional mandrel 101 with a ball seat as disclosed by Dirocco because Carisella makes clear that his disclosure is generically applicable to a multitude of wellbore packers and plugs (Column 1, lines 63-34); Dirocco teaches one type of known wellbore plug that can subsequently and easily be removed by drilling out, such as by fully removing the tension mandrel and still sealing the inner bore with a ball.  
Carisella as modified teaches wherein the outer surface comprises a first angled surface and a second angled surface  (Fig 1A, 1B, of Carisella outer surface of the upper and lower cone 106, the surfaces are tapered), wherein the first angled surface comprises a first plane that in cross section bisects a longitudinal axis (Fig 1A of Carisella, upper cone 106 has an angled surface that engaged with the upper slip 100, this when extended, would bisect the longitudinal axis of the tool which is generally aligned to the central axis) a first angle range of 5 degrees to 10 degrees (Fig 3, Para 0041 of Gentry expansion cone angle 20 is 9 degrees), and wherein the second angled surface comprises a second plane that in cross section bisects the longitudinal angle negative to that of the first angle  (Fig 1A, of Carisella lower cone 106 has an angled surface that engaged with the lower slip 100, this when extended, would bisect the longitudinal axis of the tool which is generally aligned to the central axis. This angle is negative to that of the first angle as it faces in the opposite direction).  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carisella (US 6354372 B1), in view of Gentry (US 20030221833 A1), further in view of Frazier (US 20190169951 A1), further in view of Mailand (US 20100276159 A1).

Regarding claim 29, Carisella further teaches wherein the lower sleeve comprises a shear tab (Column 4, lines 9-10, “twist 107A of the wire 107 is snapped”; the lower sleeve is defined as additionally comprising 107), wherein the seal element is not engaged by a cone (Fig 1A, 2, seal element 120 is not directly engaged/contacted by cone 101). 
Carisella as modified is silent on wherein a longitudinal length of the downhole tool after setting is in a set length range of at least 5 inches to no more than 15 inches.  
Mailand teaches wherein a longitudinal length of the downhole tool after setting is in a set length range of at least 5 inches to no more than 15 inches (Para 0031 “The tool was then set […] making the plug assembly approximately 13.6 inches long.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella as modified by having a longitudinal length of the downhole tool after setting in a set length range of at least 5 inches to no more than 15 inches as disclosed by Mailand because Mailand discloses a set length for a plug which is useful for wellbore application and one in seeking to implement the invention of Carisella would necessarily be forced to select a size for his invention; having a smaller plug would make transporting and handling the plug easier. Similarly, changes in sizes/proportions where the dimensions would not result in the device performing differently is not patentably distinct from the prior art, see MPEP 2144.04(IV)(A). 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carisella (US 6354372 B1), in view of Gentry (US 20030221833 A1), further in view of Frazier (US 20190169951 A1), further in view of Mailand (US 20100276159 A1), further in view of Dirocco (US 10808491 B1).

Regarding claim 30, Carisella as modified is silent on wherein the cone mandrel further comprises a ball seat formed within an inner flowbore.
Dirocco teaches wherein the cone mandrel (Fig 2A, the cone mandrel is construed as comprising both wedges 138 and 153 and additionally mandrel 101; this does not include the tension mandrel 206) further comprises a ball seat formed (Fig 2A, mandrel 101 includes ball seat 128, as labelled in set position of Fig 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carisella by having the cone mandrel comprise the additional mandrel 101 with a ball seat as disclosed by Dirocco because Carisella makes clear that his disclosure is generically applicable to a multitude of wellbore packers and plugs (Column 1, lines 63-34); Dirocco teaches one type of known wellbore plug that can subsequently and easily be removed by drilling out, such as by fully removing the tension mandrel and still sealing the inner bore with a ball.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676